DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed on 04/28/2022.
Response to arguments
Arguments are persuasive and the previous rejection is withdrawn. Claims 1-31 are allowed. 
Allowable Subject Matter
Claims 1-31 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts are Chen et al. (U.S 2020/0146069), Tenny et al. (U.S 2018/0234839) and Li et al. (U.S 2019/0132882).
Regarding in claims 1, 12, 23 and 27. Chen, discloses method for UE performing 2-Step RA procedure where RA triggering event happens is sent to gNB and different RRC procedures or RA triggering events may include the contention resolution ID, which would be used as the C-RNTI of a UE if the contention resolution of the UE is considered as successful in a 2-step RA procedure and based on the result of RAR reception, if the contention resolution is considered as successful. Tenny, discloses both preamble or payload are successfully detected, and the UE can select a random access preamble and transmits the preamble in a scheduled physical random access channel (PRACH), then it compares the identifier contained in the contention resolution identity MAC CE of the received message against its own UEID (i.e., the UEID transmitted and UE may attempt to retransmit the data by repeating this procedure at a later time OR The RAR contains a list of RAPIDs corresponding to the preambles detected by serving node in the PRACH. Li, disclose upon detecting Msg1 from a UE, the gNB scrambles the CRC of PDCCH by a 2-step random access radio network temporary identifier (RA2-RNTI) for trans mission of PDSCH containing a random-access response (RAR) addressed to the UE and when UE detects a RA2-RNTI which corresponds to the correct PRACH resource, and then receives a RAR message with only a correct RAPID.
However, none of Chen, Tenny, Li and other prior arts teaches or suggests, alone or in combination, the particular combination of claimed features relating to transmitting, by the UE to a base station, a random access message that includes a common control channel associated with a first identifier of the UE; and receiving, from the base station, a response message responsive to the random access message, wherein the response message is in a first format or a second format depending on whether at least a portion of the random access message is to be retransmitted, wherein the first format includes contention resolution information, indicating the first identifier, and a cell radio network temporary identifier (C-RNTI), wherein the second format is associated with a cyclic redundancy check (CRC) scrambled by a second identifier, different from the C-RNTI and different from the first identifier, the second format instructing the UE to retransmit at least the portion of the random access message as recited in the context of claims 1, 12, 23 and 27. Therefore, the claims are allowable over the cited prior arts. 
Above taken with other limitations of the claims is considered novel and non-obvious. 
Claims 2-11, 13-22, 24-26, 28-30 and 31 depend from claims 1, 12, 23 and 27 are allowed since they depend from allowable claims 1, 12, 23 and 27.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN HUONG TRUONG whose telephone number is (571)270-5829.  The examiner can normally be reached on Mon-Fri (7:30AM-5:00PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY NGO can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN-HUONG TRUONG/Primary Examiner, Art Unit 2464  
05/03/2022